Citation Nr: 1647426	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a colon disorder, to include residuals of colon surgery.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971, to include service in the Republic of Vietnam from November 1970 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).


FINDING OF FACT

The probative evidence of record does not show a colon disorder, is related to active duty service, to include exposure to herbicides.   


CONCLUSION OF LAW

The criteria for service connection for a colon disorder, to include residuals of colon surgery, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  While the Veteran is presumed to have been exposed to herbicides during active service, his claimed condition, including benign colon polyps or residuals of colon surgery, are not a disability which has been presumptively linked to herbicide exposure; therefore, service connection on this presumptive basis is not warranted.  38 C.F.R. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Moreover, there is no probative and competent evidence of a nexus between a colon disorder, to include residuals of colon surgery, and the Veteran's active service, to include his presumed exposure to herbicides.  

Service treatment records do not document any complaints, treatment, or diagnosis of a colon disorder.  A September 1969 pre-induction examination and a December 1971 separation examination each document normal relevant clinical evaluations.  Post-service VA and private treatment records document that the Veteran underwent removal of benign colon polyps in June 2007.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Although the Veteran's statements reporting observable symptoms are probative evidence, his statements regarding the causation of the disability in this case are not competent evidence, as the determination of the etiology of a colon disorder requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, there is no probative evidence of record that shows that a colon disorder is related to the Veteran's active duty service, to include exposure to herbicides.  The preponderance of the evidence weighs against the Veteran's claim, and therefore service connection for a colon disorder, to include residuals of colon surgery, is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a colon disorder, to include residuals of colon surgery, is denied.  


REMAND

Service treatment records do not document any complaints, diagnosis, or treatment of a skin condition; however, post-service medical treatment records from as early as April 1973 document a red rash described as erythema multiform disorder.  Treatment records from then until the present document ongoing complaints of skin disorders, such as rashes and chronic dermatitis at various places on the Veteran's body.  Additionally, the Veteran statements are competent evidence to report his observable symptoms, such as skin rashes.  

Following the September 2015 Board remand, and as directed therein, VA scheduled the Veteran for a VA hypertension examination.  The Veteran subsequently failed to appear to appear at the scheduled examination.  Generally, when a veteran fails to appear at a VA examination without good cause, a service connection claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  Nevertheless, given the evidence of record, which documents that the Veteran's active service involved presumed exposure to herbicides, current symptoms of a skin disorder, and probative documented skin symptoms beginning shortly after active service in April 1973, suggests a possible association to active service which warrants an expert medical opinion.  

II.  Hypertension  

Service treatment records also do not document complaints, treatment, or diagnosis of hypertension during active service.  Moreover, hypertension is not one of the specified diseases for which service connection may be presumed based upon the Veteran's presumed exposure to herbicides during his service in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e) (2015); see also 68 Fed. Reg. at 630.  However, in 2008 the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  

The suggestive evidence of an association between hypertension and herbicide exposure can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, especially in light of the "low threshold" when assessing the need for a medical examination.  See 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014).  

Following the September 2015 Board remand, and as directed therein, VA scheduled the Veteran for a VA hypertension examination.  Following the September 2015 Board remand, and as directed therein, VA scheduled the Veteran for a VA hypertension examination.  The Veteran subsequently failed to appear to appear at the scheduled examination.  Generally, when a veteran fails to appear at a VA examination without good cause, a service connection claim will be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655.  Nevertheless, given the suggestive evidence within the 2008 NAS study, VA must obtain an expert medical opinion as to whether the Veteran's hypertension is a result of his presumed exposure to herbicides during active service in Vietnam.  

Accordingly, the case is remanded for the following action:

1.  Obtain appropriate VA medical opinions as to whether a skin disorder and hypertension is related to the Veteran's military service, to include as due to herbicide exposure.  The electronic claims file must be made available to the examiners for review, and the medical reports must reflect that such review was accomplished.  The VA examiners must provide opinions as to the following:

a) whether the Veteran's diagnosed hypertension is related to his active service, including as due to exposure to herbicides in Vietnam.  In rendering the above opinion, the examiner must specifically consider and discuss the 2008 NAS update which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  

b) whether any currently or previously diagnosed skin disorder is related to his active service, including due to exposure to herbicides in Vietnam.  In rendering the above opinion, the examiner must specifically consider and discuss post-service treatment records beginning in April 1973, which document ongoing skin disorders, as well as the Veteran's reports of a skin disorder since his active duty service.  

The examiners must provide a complete rationale for all opinions expressed.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiners must indicate whether there was any further need for information or testing necessary to make a determination.  The examiners must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Following the above development, review the resulting opinions in order to ensure their adequacy and compliance with the above directives.  If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for a skin disorder and hypertension.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and allow a reasonable opportunity to respond before returning the matter to the Board for further adjudication, if otherwise in order.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


